UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 98-7493



In Re: ROBERT LEE JOHNSON,

                                                          Petitioner,



      On Petition for Writ of Mandamus.    (CA-97-513-5-8-JI)


Submitted:   November 30, 1998           Decided:   December 21, 1998


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert Lee Johnson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Lee Johnson filed a petition for a writ of mandamus re-

questing that this court order the state sentencing court to vacate

his conviction and order his immediate release from state custody.

In this mandamus petition, Johnson fails to establish that he has

a clear right to the relief sought and that no other remedy is ade-

quate. See In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138

(4th Cir. 1988). We therefore grant Johnson in forma pauperis

status and deny Johnson’s petition for a writ of mandamus. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                2